VAN−159 Order Confirming Chapter 13 Plan − Rev. 09/20/2018

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Dionne Evette Williams                                         CASE NO.: 18−04440−5−DMW
Post Office Box 1241
Morrisville, NC 27560                                          DATE FILED: September 6, 2018

                                                               CHAPTER: 13




                                        ORDER CONFIRMING CHAPTER 13 PLAN

THIS MATTER comes before the court upon the Chapter 13 Plan filed in the above case on September
20, 2018 at

                                                     Docket Number 11; and

IT APPEARING to the court that the plan should be confirmed.

NOW THEREFORE, IT IS HEREBY ORDERED that the plan is confirmed.

The trustee is directed to make payment of commissions and expenses to the trustee and fees and costs
to the debtor's attorney, Travis Sasser, in the amount of $5335.00 as reasonable compensation, of which
the sum $0.00 was paid prior to the filing of this case. The balance of $5335.00 shall be paid in such a
manner as may be authorized by the trustee. In the event the fee allowed is less than requested, the
debtor's attorney may request the court to reconsider the fee allowance upon appropriate motion for
reconsideration to be filed with the court within 20 days of entry of this order.

The trustee is directed to pay administrative expenses and creditors with timely filed proofs of claim
pursuant to the plan; the trustee is directed to make a final report and file a final account of the
administration of the estate with the court; the debtor(s) shall not transfer any interest in real property
without prior approval of the court; and this order does not prejudice the debtor(s) or trustee from objecting
to claims or from bringing any applicable avoidance action.

DATED: November 29, 2018

                                                                  David M. Warren
                                                                  United States Bankruptcy Judge
